Citation Nr: 1447344	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  14 28-656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.
The Veteran served on active duty from August 1950 to August 1953. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The Veteran's PTSD symptomatology has resulted in, at worst, occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in September 2010, June 2012, and July 2014.  In April 2012, the Board remanded for a new VA examination in order to provide for a more current evidence of the Veteran's disorder.  The record does not reflect that any of the more recent examinations are inadequate for ratings purposes, or that past examinations failed to provide an appropriate evaluation of the Veteran's disorder at the time they were administered.  

In an October 2014 Informal Hearing Presentation, the Veteran's representative alleged that the July 2014 VA examiner did not provide a prognosis for the future nor indicate how his condition affects his social and occupational activities.  The representative also noted that the July 2014 VA examiner did not review the Veteran's electronic claims file.  It is true that the July 2014 VA examiner indicated that he did not review the Veteran's electronic claims file - the examiner indicated that she only reviewed the Veteran's paper claims file.  However, the electronic claims file for the Veteran does not contain any medical evidence that is not a duplicate of records contained in the paper claims file.  As such, the Board finds that by reviewing the paper claims file, the July 2014 reviewed the relevant evidence of record and lack of access to the electronic claims file in no way rendered the examination inadequate because there was no additional relevant medical evidence available in the electronic claims file that was not included in the paper file that was reviewed.  With respect to the representative's contention that the examiner did not provide an assessment of the impact on social and occupational "activities", the Board finds that the examiner in fact did provide such information on the first page of the examination report where she noted that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized by the statement:  "Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  Finally, with respect to the representative's implication that the examination is inadequate because the examiner did not include a prognosis for the future, the Board finds that this did not render the examination inadequate as she the examiner did review the paper file, extensively interview the Veteran, and render a medical opinion on the occupational and social impairment that results from the Veteran's PTSD.  The Board finds that this information is sufficient to allow the Board to rate the Veteran's disability.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Legal Framework

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Diagnoses many times will include a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  

GAF scores ranging between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  

GAF scores ranging between 61 and 70 are indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts

In October 2010 the RO denied the Veteran's claim for entitlement to service connection for PTSD.  In April 2012 the Board remanded the claim for further development, and while on remand the AMC issued a new rating decision.  In this September 2012 rating decision, the AMC granted the Veteran service connection for PTSD and assigned an initial rating of 30 percent.  The Veteran filed a timely notice of disagreement and substantive appeal.  He seeks an increased initial rating in excess of 30 percent for PTSD.

The Veteran underwent VA examinations in September 2010, June 2012, and July 2014.  Apart from these VA examinations, the record does not contain any VA medical center treatment records or private treatment records related to PTSD.  

The Veteran underwent a VA examination in September 2010.  The examiner noted that there were not medical records in CPRS and that the Veteran stated he had not felt the need for mental health treatment so there were not related medical records.  The examiner stated that the Veteran arrived neatly groomed, and maintained a cooperative and friendly demeanor.  His affect was appropriate and his speech spontaneous.  His mood was good and he was fully oriented to person, time and place.  There was no evidence of delusions, his thought content was unremarkable and his judgment was sound in that he was deemed to understand the outcome of his behavior.  There was no evidence of memory impairment.

The Veteran reported that he worked for the US Postal Service for 5 years, and then went on to have a successful 20 year career as a home builder and remodeler until he retired in 2001.  The Veteran described his familial history, indicating that he had two marriages.  The first lasted only a couple years and produced two daughters, one of whom is now deceased.  The second marriage lasted 47 years and produced one son.  That wife passed away seven years ago.  He has a good relationship with his two remaining children, and a new lady friend, though he is cautious because he does not want to get married again.  The Veteran reported that he attends church and has friends who like to spend time with him.  He noted that he plays the trumpet and used to ride motorcycles.  He stated that he gets out of the house every day, visits friends, barbecues for his church, and loves listening to music.

The Veteran reported that he stays engaged in life and that he prefers to be around younger people who are active.  The examiner noted that the Veteran has a good sense of humor and has shown resilience in coping with life's difficulties.

The examiner noted that the Veteran has recurrent dreams of his stressor, has problems sleeping (wakes up several times a night), mild hyperarousal, anxiety, exaggerated startle response, and can be irritable.  When asked if he has ritualistic/obsessive behavior, the Veteran reported that the military taught him to be excessively neat and on time and that he still has to have his hangers just so.  However, the examiner noted that the Veteran had no hallucinations, panic attacks, inappropriate behavior, homicidal or suicidal thoughts or episodes of violence.  There was no problem with the Veteran completing the activities of daily living and the Veteran had good impulse control and the ability to maintain minimum personal hygiene.  

The examiner assigned the Veteran a GAF score of 68 and found him to have no social or occupational impairment as a result of his mental health problems.  The examiner found that the Veteran had symptoms of PTSD but they were subclinical; that is, they did not affect his mood, relationships, or functioning.  The examiner specifically noted that the Veteran did not have reduced reliability and productivity due to the PTSD symptoms.  In fact, the examiner specifically noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  

The Veteran underwent another VA examination in June 2012.  At that time, the Veteran indicated that he still has one or two friends that he sees weekly but he prefers to be left alone at times.  He maintains good relationships with his children and grandchildren.  He has recurrent dreams of his stressor, and has a feeling of detachment or estrangement from others.  There was also hypervigilance and exaggerated startled response.  He also had depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  The Veteran indicated that he actively pursues coping strategies to help reduce his symptoms; he acknowledged that "it is very easy to be depressed if you do not work on it."  He noted that he had no mental health treatment.

The examiner noted that the Veteran had some impairment to memory and concentration on testing.  With concentration, the examiner noted that the Veteran did not exhibit appreciable concentration impairment during the evaluation.

The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 67.  He noted that the Veteran's PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  The examiner found the Veteran's symptoms do not interfere with occupational and social functioning or require continuous medication.

The Veteran underwent his most recent VA examination in July 2014.  The Veteran indicated that he tries to stay active by going on walks and doing odd jobs around the house and for former clients.  He continued to report good relationships with his children.  He noted that he visited his sister fairly often.  He also reported having a neighbor down the street that he periodically visited.  He complained of irritability, anger issues, and feelings of detachment or estrangement from others.  Again, there was a notation of hypervigilance and exaggerated startle response.  There was also depressed mood, anxiety, suspiciousness, mild memory loss, chronic sleep impairment, avoidance of trauma-related stimuli and triggers, and heightened arousal.  The exam also indicated that there was a re-experiencing of the traumatic event.  He noted in particular that fireworks made him anxious and that he avoided being around them on 4th of July.  The Veteran reported being prescribed Prazosin and stated that he would consider taking medication to help with his sleep.

On mental status examination, the Veteran displayed good grooming and hygiene.  He was pleasant during the evaluation and his affect was stable.  His speech was normal and no immediate suicidal or homicidal ideations were noted.  Thought processes were goal directed and logical.  He was fully oriented and exhibited good insight and judgment.

The examiner assigned a GAF score of 60.  He found the Veteran to exhibit occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

Analysis

The Board finds that the Veteran's symptoms do not more closely approximate the criteria for a 50 percent rating under DC 9411.  The Veteran has depressed mood, anxiety, suspiciousness, hypervigilance, chronic sleep impairment, and mild memory loss, anger and irritability, feelings of detachment and estrangement from others, heightened arousal, hypervigilance and exaggerated startle response.  The GAF scores during the period on appeal have ranged from 60 to 68, indicating mild symptoms.

The VA examiners have indicated that the Veteran's PTSD results either in symptoms that are not severe enough to interfere with occupational and social functioning or that they result in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  These characterizations are consistent with the GAF scores assigned during the same time period, which all indicate mild symptoms.  At no time did any of the medical examiners find that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity, which are the criteria necessary to establish a 50 percent rating.

The Board finds that the medical examiner's assessments of impairment of occupational and social function from the Veteran's PTSD are consistent with the evidence of record.  The Veteran does report symptoms such as re-experiencing the traumatic event, avoidance of things that remind him of combat (like fireworks), irritability, hypervigilance, sleep disturbance, some social isolation and other such symptoms, but the Veteran nevertheless appears to be functioning on a high level.  He maintains good relationships with his children and sister, he socializes with a few friends, he occasionally still completes projects for former clients, and he has developed good coping mechanisms to help himself when he feels depressed or sad.  In short, the totality of the evidence does not demonstrate that the Veteran's PTSD symptoms are so severe as to result in reduced reliability and productivity.  

Additionally, the Board notes that the Veteran's disability does not warrant referral for an extraschedular rating.  His service-connected PTSD results in symptoms such as depressed mood and motivation, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, anger and irritability, feelings of detachment and estrangement from others, heightened arousal, hypervigilance, and exaggerated startle response.  The schedular rating criteria expressly allows for consideration of any symptoms attributable to PTSD as the symptoms listed are specifically noted to simply be examples of symptoms of a certain level of severity.  Thus, it is clear that all symptoms are contemplated by the rating criteria, which focuses on the impairment that results from those symptoms.  Accordingly, the Board finds that the Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected PTSD is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

In a September 2009 VA examination, the Veteran reported that he retired from work in 2001 due to age.  He previously owned his own homebuilding and remodeling business, and since retirement he continues to do odd-jobs for former clients on occasion.  The Veteran has not indicated, and his clinical picture does not suggest, that his service-connected disabilities interfere with employability.  Accordingly, a claim for a TDIU has not been raised by the record and it will not be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against the claim for a higher initial rating; there is no doubt to be resolved; and a higher initial rating for PTSD is not warranted.


ORDER

An initial rating in excess 30 percent for PTSD is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


